Citation Nr: 0814653	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
20, 1983 rating decision that awarded a 70 percent schedular 
evaluation for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from December 1979 to May 
1982.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In this decision, the RO 
determined that the veteran was not entitled to an effective 
date earlier than August 6, 1994 for service connection for 
status post lacerations of both wrists with loss of sensation 
and mobility.  This decision also denied entitlement to an 
effective date earlier than May 7, 1982 for the award of 
entitlement to service connection for bipolar disorder.  In 
reaching these determinations, the RO found that ratings 
decisions dated June 15, 1982, May 20, 1983, February 21, 
1995, and May 22, 1998, did not contain clear and 
unmistakable error, with respect to both the effective dates 
and disability ratings assigned for the veteran's service-
connected disabilities.

At hearings at the RO in January 2004 and before the Board in 
September 2004, the issues on appeal were clarified.  The 
veteran maintained that his bipolar disorder should have been 
evaluated as 100 percent disabling, either on a schedular 
basis or upon a finding of total disability based upon 
individual unemployability (TDIU), by means of the June 1982 
and May 1983 rating decisions, effective from the date of his 
separation from service.

Accordingly, at the time this matter was previously before 
the Board in March 2005, the issues on appeal were whether 
CUE was contained in the June 15, 1982 rating decision that 
awarded service connection and a 30 percent evaluation for 
bipolar disorder, effective from May 7, 1982; and whether 
clear and unmistakable error was contained in the May 20, 
1983 rating decision that awarded a schedular 70 percent 
evaluation for bipolar disorder, effective from April 1, 
1983.  The veteran was noted to have effectively withdrawn 
the claim(s) concerning the effective date and disability 
rating assigned for his wrists.

In the Board's decision of March 2005, the Board found that 
neither the May 1982 nor the May 1983 rating decisions 
contained CUE.  The veteran timely appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and subsequently withdrew his appeal as to the May 
1982 RO decision in his Appellant Brief before the Court.  
Thereafter, in an Order dated in December 2006, the Court 
vacated the Board's decision to the extent it did not find 
CUE with respect to the rating action of May 1983, and 
remanded this claim for further factual findings as to 
whether there was a pending claim for TDIU that should have 
been adjudicated by the RO in May 1983 and/or whether such a 
claim should have been reasonably raised upon a full and 
sympathetic reading of the veteran's prior submissions.


FINDINGS OF FACT

1.  The rating decision of May 20, 1983 granted entitlement 
to a 70 percent schedular evaluation, and not higher, for a 
bipolar disorder.  The veteran did not appeal.

2.  The veteran has not alleged an error of fact or law in 
the May 1983 rating decision that compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different.


CONCLUSION OF LAW

The May 20, 1983 rating decision that granted entitlement to 
a 70 percent schedular evaluation, and not higher, for a 
bipolar disorder was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA 
does not apply to Board CUE motions); Baldwin v. Principi, 15 
Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision, which 
constitutes a reversal of a prior decision on the grounds of 
CUE, has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. § 
3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudication had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id.  at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

In May 1982, the veteran submitted a formal claim (VA Form 
51-526e, Veteran's Application for Compensation or Pension) 
for service connection for a bipolar disorder.  During 
service, Medical Board Proceedings in February 1982 showed a 
diagnosis of a bipolar disorder and a finding of definite 
impairment for social and industrial adaptability.  In a June 
1982 rating decision, the RO granted entitlement to service 
connection for a bipolar disorder and evaluated this 
disability as 30 percent disabling, effective from May 7, 
1982.  

On December 15, 1982, the veteran submitted another formal 
claim (VA Form 21-526, Veteran's Application for Compensation 
or Pension) to the RO.  He reported the nature of his 
sickness as manic depression, nervous condition.  He reported 
that he was hospitalized from November 14, 1982 to present at 
the Boston VA Medical Center (VAMC).  In the section titled, 
"IF YOU CLAIM TO BE TOTALLY DISABLED," he responded to 
question 29A ("ARE YOU NOW EMPLOYED?") with "no."   He 
indicated that he had a high school education and had never 
worked.

A VA report of hospitalization dated November 14, 1982 was 
received on April 1, 1983.  This report was transcribed on 
February 11, 1983.  It showed that the veteran presented to 
the facility in an acute manic episode and was started on 
lithium treatment.  He indicated that he did not want to 
attend a day treatment center and would discontinue his 
lithium after discharge.  It was noted that he was in need of 
disposition work, including the exploration of possible 
living arrangements and vocational opportunities.  It was 
strongly advised that the veteran become involved in a 
structured day treatment program.  He was transferred to Ward 
13B.    

In a May 1983 rating decision, the RO noted that a claim for 
increase was received on December 15, 1982.  The RO granted a 
temporary total disability evaluation under the provisions of 
38 C.F.R. § 4.29 due to the veteran's hospitalization, 
effective from November 1982 to March 1983.  The veteran's 
schizoaffective disorder (formerly diagnosed bipolar 
disorder) was then awarded a schedular evaluation of 70 
percent disabling, effective from April 1, 1983.  

The veteran was notified of the May 1983 decision and was 
informed of his appellate rights by letter dated May 31, 
1983.  He was notified that based upon an increase in the 
severity of his service-connected disability, his evaluation 
was increased to 70 percent.  He was told that effective 
April 1, 1983, his disability rating was based on all 
evidence of record establishing the percentage of disability 
shown.  The veteran did not express disagreement with this 
decision within the applicable appeal period.  Thus, this 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
20.302(a), 20.1103.

In a statement received in August 1983, the veteran stated 
that he wished to apply for an increase in his service-
connected disability based on a worsening in his disability.  
In November 1983, he underwent a VA psychiatric examination.  
In a January 1984 rating decision, the 70 percent rating was 
continued.  The veteran was notified of this decision and of 
his appellate rights by letter dated January 25, 1984.  He 
did not appeal.

In February 1984, an addendum to the VA report of 
hospitalization dated from November 14, 1982 to March 7, 1983 
was associated with the claims folder.  This report was 
transcribed on March 10, 1983.  The report showed that upon 
discharge from the hospital, goals were set with the veteran, 
though he did not agree.  The goals included to begin 
recognizing that he had a major psychiatric illness that was 
an interference with his hopes and plans, namely, to resume 
full-time work.  At the time of discharge, the veteran was 
not acutely psychotic.  He was unwilling to consider Lincoln 
Street or some other treatment option which was considered 
essential to help him.

In a February 1984 rating decision, the 70 percent rating was 
continued.  The veteran was notified of this decision and of 
his appellate rights by letter dated February 24, 1984.  He 
did not appeal.

Subsequently, in a December 1995 rating decision, the veteran 
was granted entitlement to a total disability rating based 
upon individual unemployability (TDIU), effective from August 
6, 1994.

The rating criteria in effect in May 1983 authorized a total 
schedular evaluation for a bipolar disorder for evidence of 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Codes 9205, 9206.  

Regulations that existed in 1983 at 38 C.F.R. § 4.16 stated 
that total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

The veteran and his representative argue that the medical 
evidence of record in 1983 was sufficient to warrant the 
assignment of a 100 percent schedular rating.    In a 
statement submitted in May 2004, the representative cited 
comments noted by examiners dated from November 1982 to March 
1998.  

Further, the veteran has more recently maintained that the RO 
failed to adjudicate a properly asserted claim for TDIU under 
38 C.F.R. § 4.16(a) in the May 1983 rating decision.  In May 
2007, the veteran's representative argued that the evidence 
of record established that in 1983 the veteran's mental 
disability precluded him from securing or following a 
substantially gainful occupation and thus established his 
TDIU claim.  The representative stated that the May 1983 
rating decision did not apply any of the criteria for a claim 
for TDIU.  It was also argued that the VA hospital addendum 
report was available at the time of the subject rating 
decision and, if reviewed, would have resulted in the grant 
of such a claim.  Finally, the representative argued that had 
VA assisted the veteran to obtain records to prove his claim, 
including his Social Security records, there would have been 
clear evidence that a TDIU was warranted at the time of the 
May 1983 rating decision.

Giving a full and sympathetic reading to the veteran's pre-
1983 submissions, the Board finds that he submitted a claim 
for a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  On his formal claim form received in December 
1982, the veteran answered questions specifically expressing 
his intent to claim that he was totally disabled.  

The Board further finds that the veteran's claim for a TDIU 
filed in December 1982 was adjudicated in the May 1983 rating 
decision.  In so finding, the Board notes that in Ingram v. 
Nicholson, 20 Vet. App. 156 (2006), the Court held that where 
an RO decision discusses a claim in terms sufficient to put 
the claimant on notice that it was being considered and 
rejected, then it constitutes a denial of that claim even if 
the formal adjudicative language does not "specifically" 
deny that claim.  

Here, although the May 1983 rating decision did not 
explicitly discuss entitlement to a TDIU under 38 C.F.R. 
§ 4.16(a), the RO decision addressed the claim in a manner 
sufficient for the veteran to deduce that his claim for a 
TDIU was adjudicated.  The veteran received general notice of 
the denial of his TDIU claim in the May 1983 RO decision that 
assigned a particular disability rating, namely, the 70 
percent rating.  As discussed in Ingram, to understand this 
point, one need only look at the nature of a TDIU claim.  
Under some circumstances, TDIU may be sought as part of an 
initial award of disability compensation benefits or as a 
type of increased-rating claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based 
on a condition that has already been service connected to be 
an increased-rating claim for the purpose of the application 
of 38 U.S.C. § 5110(b)(2)); id. at 34 (recognizing that under 
some circumstances an award of TDIU may not amount to an 
award of increased compensation where, for example, TDIU is 
awarded as part of an initial award of disability 
compensation benefits); Hurd V. West, 13 Vet. App. 449, 451-
52 (2000) (applying law governing increased-rating claims to 
the award of TDIU); Norris v. West, 12 Vet. App. 413, 420-22 
(1999) (finding that TDIU "is in essence a claim for an 
increased rating" and applying the informal claim provisions 
of 38 C.F.R. § 3.157 to TDIU claims); Wood v. Derwinski, 1 
Vet. App. 367, 369 (1991) (holding that a "claim for 
unemployability compensation was an application for 
'increased compensation' within the meaning of [38 U.S.C.] § 
[51]10(b)(2)"). 

It is reasonable to say that a veteran who receives a 
disability rating that is less than 100 percent has notice of 
how his condition has been rated and has the opportunity to 
appeal the rating decision.  Even if he does not have a clear 
understanding of TDIU, he does have a clear statement of 
which disability is being rated and the fact that the 
Secretary has declared it to be less than 100 percent 
disabling.  Hence, a veteran's ignorance of a particular 
reason for the denial of a total disability rating does not 
preclude him from understanding that an appealable decision 
has been made concerning his claim.  See Ingram v. Nicholson, 
20 Vet. App. 156 (2006).

In this case, the veteran submitted a claim for a TDIU in 
December 1982.  On that VA Form 21-526, he claimed that he 
was totally disabled.  In the May 1983 rating decision and 
accompanying notice, he was notified that based upon an 
increase in the severity of his service-connected disability, 
his evaluation was increased to 70 percent.  Therefore, he 
received a disability rating less than 100 percent and had 
notice of how his condition was rated.  He had a clear 
statement of which disability was being rated and the fact 
that the Secretary had declared it to be less than 100 
percent disabling.  Accordingly, the Board finds that 
entitlement to a TDIU was denied in the final May 1983 rating 
decision.  As the RO denied entitlement to a TDIU in the May 
1983 rating decision, there was no CUE due to a failure to 
adjudicate this claim.

Concerning the matter of whether there was CUE in the May 
1983 rating decision for failure to award a 100 percent 
schedular rating for the veteran's psychiatric disorder or 
entitlement to a TDIU, the veteran's representative has 
pointed to evidence in the claims folder in May 1983, 
including the November 1982 hospitalization report, which he 
argues clearly supported a grant of the claim.  However, this 
argument is insufficient to show CUE in the rating decision.  
As noted above, CUE cannot be granted on the basis of a 
disagreement with the way a VA adjudicator weighed and 
evaluated the evidence.  This is not a valid contention for 
CUE under the provisions of 38 C.F.R. § 3.105(a).

The veteran's representative also argues that the addendum to 
the November 1982 hospitalization report was in existence at 
the time of the May 1983 decision and should have been 
obtained and considered by the RO.  Generally, VA is 
considered to be on constructive notice of relevant medical 
evidence in a case even if that evidence was not contained in 
the claims folder at the time that a decision was rendered in 
that case.

The addendum to the November 1982 hospitalization report, 
which was received in February 1984, was not associated with 
the record at the time of the May 1983 rating decision.  
However, the constructive-notice-of-records rule established 
in Bell v. Derwinski, 2 Vet. App. 611 (1992), is inapplicable 
to a claim of CUE where the RO decision in question was 
rendered prior to Bell (i.e. prior to July 21, 1992). Russell 
requires only that the "law that existed at the time" of the 
prior final adjudication be considered.  See Damrel, supra.

In other words, because Bell did not exist at the time of the 
May 1983 RO decision, its holding is inapplicable to that 
decision.  On this point, the Board notes further that VA's 
General Counsel has specifically held that Bell's 
"constructive receipt" requirement is not applicable to RO 
decisions entered prior to July 21, 1992.  See VAOPGCPREC 12- 
95.  The General Counsel's holding applies here as all the 
prior final rating decisions in this case, and specifically 
the May 1983 decision being challenged by the veteran, was 
issued prior to July 21, 1992.

The Board in passing observes that in Dinsay v. Brown, 9 Vet. 
App. 79 (1996), the Court stated that, "if relevant evidence 
as to a procedural defect or other error . . . was actually 
or constructively (see Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992) present within the VA system, although not 
before the adjudicator, at the time of the RO decision, that 
evidence could possibly serve as the basis for a new CUE 
claim . . . [because] 'the correct facts, as they were known 
at the time, were not before the adjudicator'."  See Dinsay, 
9 Vet. App. at 88, citing Russell, 3 Vet. App. at 313.  
However, the Board further notes that this statement in 
Dinsay was dictum because the claim of CUE in that case was 
dismissed, the Court concluding that there was a lack of 
jurisdiction with respect to the claim.

Moreover, in Lynch v. Gober, 11 Vet. App. 22, 29 (1997), the 
Court held, "because our decision today establishes 
unequivocally that there is no constructive-notice doctrine 
outside of Bell and that Damrel [v. Brown, 6 Vet. App. 242 
(1994)] rules out the retroactive application of the Bell 
doctrine, the Dinsay dictum no longer has any viability as to 
constructive notice."  The Court noted that "Damrel . . . 
decided that the Bell constructive-notice doctrine is not 
retroactive to VA adjudications occurring before Bell was 
handed down."  Lynch, 11 Vet. App. at 27.  Thus, the Board 
concludes that the May 1983 decision was not clearly and 
unmistakably erroneous based on any allegation that the 
correct facts were not before the RO at that time.

Furthermore, even if the addendum to the November 1982 
hospitalization report was considered to be of record at the 
time of the May 1983 decision, the Board notes that this 
report does not undebatably support a finding that the 
veteran had active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability, or that he was 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  Rather, the 
report showed that upon discharge from the hospital, the 
veteran was not acutely psychotic and that goals were set 
with him, including to begin recognizing that he had a major 
psychiatric illness that was an interference with his hopes 
and plans, namely, to resume full-time work.  The fact that 
it was indicated that the veteran's disability would 
interfere with full-time work does not mean that it produced 
total industrial inadaptability or that he could not perform 
a substantially gainful occupation on less that a full-time 
basis.  Thus, had these records been considered, they would 
not have manifestly changed the outcome of the May 1983 
decision at the time it was made.  In fact, the RO did 
consider this evidence in a subsequent, final February 1984 
rating decision, at which time it continued the 70 percent 
rating.  

In sum, consideration of the addendum to the November 1982 
hospitalization report would not have manifestly changed the 
outcome of the RO's May 1983 decision.  Additionally, 
concerning the argument that the RO failed to discuss 
38 C.F.R. § 4.16(a) in the May 1983 rating decision, this is 
harmless error as, for the reasons discussed above, the 
outcome would not have been manifestly different.  Again, 
failure to address a specific regulatory provision involves 
harmless error unless the outcome would have been manifestly 
different.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

With respect to the veteran's argument that the RO failed to 
assist him at the time of the May 1983 rating decision, the 
Court has consistently held that a breach of the duty to 
assist can never be grounds for CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 424 (1996).  Allegations that VA failed in its 
duty to assist are, as a matter of law, insufficient to plead 
CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous").  

Concerning the veteran's reference to evidence created and 
obtained after the May 1983 rating decision as showing that 
his claim for a 100 percent schedular rating or TDIU should 
have been granted, as well as his argument that the RO failed 
to apply 38 C.F.R. § 4.16(c) (which was not in existence in 
1983), the Board points out that a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  

For the sake of argument, even if the Board were to find that 
the TDIU claim submitted by the veteran in December 1982 was 
not adjudicated in the May 1983 rating decision, this claim 
is not pending because it was granted in a December 1995 
rating decision. 

In conclusion, the Board finds no CUE in the May 20, 1983 
rating decision.  38 C.F.R. § 3.105(a).


ORDER

Clear and unmistakable error not being shown in the May 20, 
1983 rating decision that granted entitlement to a schedular 
evaluation of 70 percent for a bipolar disorder, the appeal 
is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


